                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                  *
KEVIN WIGGINS,                                    *
       Plaintiff,                                 *
v.                                                *         Case No.: 8:18-cv-02268-PWG

GATEWAY ONE LENDING &                             *
FINANCE, LLC,
                                                  *
       Defendant.
                                                  *

*      *        *      *      *       *       *         *      *       *      *       *        *      *
                                  MEMORANDUM             OPINION

       Plaintiff Kevin Wiggins filed this action in state court against Gateway One Lending &

Finance LLC ("Gateway"), seeking damages for breach of contract. Gateway removed the case

to federal court and filed a motion to dismiss or, in the alternative, for summary judgment.

       Upon review, I conclude that this Court lacks subject matter jurisdiction            over Mr.

Wiggins's suit. While Gateway has sought to invoke diversity jurisdiction under 28 U.S.C.      S   1332,

it has failed to establish that Mr. Wiggins's         Complaint satisfies that statute's   amount-in-

controversy requirement.   The case will therefore be remanded to state court.

                                  FACTUAL BACKGROUND

       On October 7, 2016, Mr. Wiggins entered into an installment sale contract for the purchase

of a 2017 Acura ILX. See Salazar Aff. ~ 4, ECF No. 11-1. The seller, Norris Acura West, soon

afterward assigned its rights in the contract to Gateway. See id. ~ 5.

        Mr. Wiggins, according to Gateway, quickly fell behind in his payments. See id. ~ 6. On

April 11, 2017, Gateway sent him a letter cautioning that it would repossess the car unless he paid
$769.60 or otherwise cured the alleged default within 10 days. See Notice ofIntent to Repossess

10, ECF No. 11-1. The parties later agreed to a contract extension. See Salazar Aff. ~ 7; Contract

Extension 13, ECF No. 11-1.

       This suit followed.     The Complaint, which Mr. Wiggins filed in the Circuit Court for

Baltimore City, alleges that Mr. Wiggins mailed a check for $690 to Gateway on March 1, 2018,

and that, on the check's memo line, he had written the words "full accord & satisfaction of

account." CompI. ~ 5, ECF No. 1-2. Gateway deposited the check and credited the money to Mr.

Wiggins's account on March 7, 2018. See id. ~ 6. Mr. Wiggins then sent the company a series of

letters purporting to put it "on notice" that it must properly credit his account and release its lien

within 10 days. ECF No. 1-2, Ex. 2-4. Undeterred, Gateway "ignored" the notices and continued

to demand payments under the terms of the financing agreement. See Compl. ~ 10.

        Mr. Wiggins's state court lawsuit asserted a single claim of breach of contract.      See id.

~~ 11-13.    The Complaint      concluded with the following prayer for damages:           $2,000 in

compensation for "all payments made after the acceptance of [the March 1, 2018] check tendered

for full accord and satisfaction"; the release of the lien on the car; settlement of Mr. Wiggins's

account with Gateway; and $50,000 in punitive damages "for breach of contract, pain and

suffering, harassment, emotional distress, and dishonor." CompI. Mr. Wiggins filed a motion for

summary judgment in the state court. See ECF No. 1-2, Ex. 5.

        Gateway removed the case to this Court in July 2018, purporting to invoke the Court's

diversity jurisdiction.   See Notice of Removal ~ 4, ECF NO.1. The company later filed a motion

to dismiss or, in the alternative, for summary judgment, ECF No. 11, which has now been fully

briefed, see ECF Nos. 13, 15. I have reviewed the parties' briefings and do not find it necessary

to hold a hearing. See Loc. R. 105.6.



                                                  2
                                           DISCUSSION

       Mr. Wiggins has not contested Gateway's right to remove this case to federal court. To be

clear, though, he did not have to. See Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) ("Subject-

matter jurisdiction   can never be waived or forfeited.").       As the Fourth Circuit has noted,

"jurisdictional limits define the very foundation of judicial authority."    United States v. Wilson,

699 F.3d 789, 793 (4th Cir. 2012). Accordingly, a court has an obligation to assure itself of its

jurisdiction, no matter whether either of the parties has challenged it. See id.; see also Fed. R. Civ.

P. l2(h)(3) ("lfthe court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.").

        Gateway's Notice of Removal asserts that this Court has diversity jurisdiction over this

case pursuant to 28 U.S.C. 9 1332(a)(l). This statute endows federal district courts with "original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between ... citizens of different States." 28 U.S.C.

9 l332(a).   Where, as here, a defendant has sought to remove the case to federal court under 28

U.S.C.9 1441, it is the defendant's burden to establish federal jurisdiction.   See Hicks v. Herbert,

122 F. Supp. 2d 699, 701 (S.D.W.V. 2000).

         Gateway has established that the parties are diverse. See Notice of Removal ~ 5 (stating

that Mr. Wiggins is a citizen of Maryland and that Gateway is a citizen of Delaware, California,

and South Dakota).      What remains to be shown is whether Mr. Wiggins's claim satisfies the

amount-in-controversy    requirement.    In making this determination, courts generally accept the

dollar figure cited in the complaint, so long as "the claim is apparently made in good faith." Joy

Family Ltd. P'ship v. United Fin. Banking Cos., No. ELH-12-374l, 2013 WL 4647321, at *6 (D.

Md. Aug. 28, 2013) (quoting St. Paul Mercury Inden1. Co v. Red Cab Co., 303 U.S. 283, 288



                                                   3
(1938)).     If, as it happens,     the plaintiff   is seeking an amount sufficient        to satisfy the amount-in-

controversy      requirement,     the court "may dismiss only if 'it is apparent,           to a legal certainty,     that

the plaintiff cannot recover the amount claimed.'"                Id. at *7 (quoting JTH Tax, Inc. v. Frashier,

624 F.3d 635, 638 (4th Cir. 2010)).

           Here, the prayer for relief in Mr. Wiggins's          Complaint    is clear in parts and vague in others.

It unequivocally      alleges $2,000 in compensatory        damages for the payments          he made after Gateway

deposited      his March    1, 2018 check, plus $50,000 in punitive            damages.      Compi.     It also seeks a

"settlement"      of his account,     but does not indicate what such a settlement             would be worth, as a

financial matter.      See id.

           Courts recognize       that a plaintiff may deliberately    limit his prayer for damages         "in order to

avoid federal jurisdiction."        Bowers v. Bank of Am., N.A., 905 F. Supp. 2d 697, 700 (D. Md. 2012).

Accordingly,       when a plaintiff      seeks less than the statutory       minimum      for federal jurisdiction,      or

fails to allege a specific amount in damages, it falls to the defendant,             as the party seeking removal,

to "prove        by a preponderance        of the evidence       that the amount       in controversy       exceeds     the

jurisdictional     minimum."        Id. at 701 (quoting Momin v. Maggiemoo's Int'l, L.L.C, 205 F. Supp.

2d 506, 509-10 (D. Md. 2002)).

           In its attempt   to meet its burden,        Gateway     has submitted    an affidavit      attesting    that the

outstanding       balance on Mr. Wiggins's          account as of June 25,2018         was $32,384.71.            See Yang

Aff. ~ 4, ECF No. 1-3. Gateway adds to this the $2,000 the Complaint                      seeks in compensation         for

payments       Mr. Wiggins made after March 1, 2018, plus the $50,000 it seeks in punitive damages,

 and concludes       the Complaint       seeks at least $84,384.71       - enough to bring this suit within the

 Court's jurisdiction.      Notice of Removal ~~ 8-9.




                                                             4
       Taking Gateway's attestations into account, it is clear enough that Mr. Wiggins's breach

of contract claim does not seek enough in compensatory damages alone to hoist this suit into

federal court. The question, then, is whether the calculation should include his prayer for $50,000

in punitive damages.

       There is no doubt that a party may aggregate punitive damages with other damages to

satisfy the amount-in-controversy   requirement.   See Joy Family, 2013 WL 4647321, at *9. But,

as the Fourth Circuit has cautioned, "claims for punitive damages proffered for the purpose of

achieving the jurisdictional amount should be carefully examined." ld. (quoting Saval v. BL Ltd.,

710 F.2d 1027, 1033 (4th Cir. 1983) (per curiam)).

       Under Maryland law, punitive damages are not available for breach-of-contract            claims.

See Schaefer v. Aetna Life & Cas. Co., 910 F. Supp. 1095, 1099 (D. Md. 1996); VF Corp. v.

Wrexham Aviation Corp., 715 A.2d 188,192 n.2 (Md. 1998). That is the only claim Mr. Wiggins

has asserted in this case. See CompI. The Complaint does not accuse Gateway of any tort, nor

does it allege facts that might conceivably support a tort claim. It is clear then, as a matter of law,

that punitive damages are not recoverable here. That being so, Mr. Wiggins's action does not

satisfy the amount-in-controversy   requirement and does not come within this Court's jurisdiction.

I must, accordingly, remand the case to state court pursuant to 28 U.S.C.   S   1447(c) ("If at any time

before final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.").

                                               ORDER

        Accordingly, it is this 24th day of April, 2019, by the United States District Court for the

District of Maryland, hereby ORDERED that:




                                                   5
1.     Defendant Gateway One Lending & Finance, LLC's Motion to Dismiss or, in the

Alternative, for Summary Judgment (ECF No. 11) IS DENIED AS MOOT in light of this

ruling; and

2.     The Clerk IS DIRECTED to remand this case to the Circuit Court for Baltimore

City and to CLOSE THIS CASE.




                                                Paul W. Grimm
                                                United States District Judge




                                      6
